Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

Exhibit 10.6

***CONFIDENTIAL TREATMENT REQUESTED***

Note: Confidential treatment requested with respect to certain portions hereof
denoted with

“***”

December 17, 2018

AMENDED AND RESTATED SUBLICENSE AGREEMENT

BETWEEN

MAYNE PHARMA INTERNATIONAL PTY LTD

&

HEDGEPATH PHARMACEUTICALS, INC.



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

AMENDED AND RESTATED SUBLICENSE AGREEMENT

THIS AMENDED AND RESTATED SUBLICENSE AGREEMENT (this “Agreement”) is entered
into effective as of December 17, 2018 by and between MAYNE PHARMA INTERNATIONAL
PTY LTD, ABN 88 007 870 984, an Australian body corporate having an address at
1538 Main North Road, Salisbury South, SA 5106, Australia (“Mayne Pharma”), and
HEDGEPATH PHARMACEUTICALS, INC., a company incorporated in Delaware having an
address at 324 South Hyde Park Avenue #350, Tampa, Florida, 33606, United States
(“HPPI”) with respect to the following:

RECITALS

WHEREAS, valuable inventions entitled “New Angiogenesis Inhibitors” (JHU Ref No
C04494; hereinafter referred to as the “ANGIOGENESIS PATENT”), and “New uses for
old drugs: Identification of Hedgehog Pathway Antagonists previously tested in
Humans” (JHU Ref No C04820; hereinafter referred to as the “HEDGEHOG PATENT”)
have heretofore been developed during the course of research conducted by Drs
Jun Liu, Curtis Chung, David Sullivan, Schrindar Bhat, Jin Xu and Philip Beachy
(all hereinafter “INVENTORS”);

WHEREAS, THE JOHNS HOPKINS UNIVERSITY, a Maryland corporation having an address
at 3400 N. Charles Street, Baltimore, Maryland, 21218-2695 (“JHU”), has acquired
through assignment all rights, title and interest, with the exception of certain
retained rights by the United States Government, in said valuable inventions;

WHEREAS, JHU has granted to Accelas Holdings, a BVI corporation having an
address at Rm 1228,12/F, One Grand Tower, 639 Nathan Road, Kowloon, Hong Kong
(“ACCELAS”) an exclusive license to commercially develop, manufacture, use and
distribute products and processes based upon or embodying said valuable
inventions throughout the world under an exclusive license agreement effective
on 14 December 2009, as varied by a first amendment effective on 22 May 2012 and
a second amendment effective on 23 January 2014 (hereinafter referred to as the
“HEAD LICENSE”);

WHEREAS, Mayne Pharma obtained from Accelas a sublicense effective August 26,
2015 to commercially develop, manufacture, use and distribute products and
processes based upon or embodying said valuable inventions (hereinafter referred
to as the “ACCELAS SUBLICENSE”);

WHEREAS, HPPI and Mayne Pharma are parties to that certain Sublicense Agreement,
dated as of August 31, 2015, under which HPPI obtained from Mayne Pharma a
sub-sublicense to commercially develop, manufacture, use and distribute products
and processes based upon or embodying said valuable inventions in the United
States of America, including all commonwealths, territories and possessions
thereof, on the terms and conditions set forth herein (hereinafter referred to
as the “ORIGINAL AGREEMENT”);

 

Page 1



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

WHEREAS, HPPI and Mayne Pharma Ventures Pty Ltd ACN 168 896 357 (“MPV”), an
affiliate of Mayne Pharma, are entering into that certain Third Amended and
Restated Supply and License Agreement dated as of even date herewith under which
MPV agrees to supply HPPI with SUBA-Itraconazole hard capsules and provide a
license to certain intellectual property rights (hereinafter referred to as the
“THIRD SLA”); and

WHEREAS, pursuant to that certain Agreement, dated as of even date herewith, by
and among, HPPI, MPV and Mayne Pharma, the parties hereto desire to amend and
restate the ORIGINAL AGREEMENT to effect certain amendments, upon the terms and
conditions set forth herein.

NOW THEREFORE, in consideration of the premises and the mutual promises and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

All references to particular Exhibits, Articles or Paragraphs shall mean the
Exhibits to, and Paragraphs and Articles of, this Agreement, unless otherwise
specified. For the purposes of this Agreement and the Exhibits hereto, the
following words and phrases shall have the following meanings:

1.1 “AFFILIATED COMPANY” as used herein in either singular or plural shall mean
any corporation, company, partnership, joint venture or other entity, which
controls, is controlled by or is under common control with HPPI. For purposes of
this Paragraph 1.1, control shall mean the direct or indirect ownership of at
least fifty- percent (50%).

1.1A “BCCNS FIELD” shall mean the treatment of human patients with Basal Cell
Carcinoma Nevus (Gorlin) Syndrome via oral administration.

1.2 “EFFECTIVE DATE” of this License Agreement shall mean August 31, 2015.

1.3 “EXCLUSIVE LICENSE” shall mean a grant by Mayne Pharma to HPPI of its entire
right and interest as a licensee in the PATENT RIGHTS subject to rights retained
by the United States Government, if any, in accordance with the Bayh-Dole Act of
1980 (established by P.L. 96-517 and amended by P.L. 98-620, codified at 35 USC
§ 200 et. seq. and implemented according to 37 CFR Part 401), and subject to the
retained right of JHU under the Head License to make, have made, provide and use
for its and The Johns Hopkins Health Systems’ purposes LICENSED PRODUCT(S) and
LICENSED SERVICE(S), including the ability to distribute any biological material
disclosed and/or claimed in PATENT RIGHTS for nonprofit academic research use to
non-commercial entities as is customary in the scientific community.

1.3A “FIRST COMMERCIAL SALE” shall mean the first day of the calendar quarter
that occurs after the first sale for use or consumption by the general public of
a LICENSED PRODUCT in the LICENSED FIELD in the TERRITORY after all required
marketing and pricing approvals have been granted by the US Food and Drug
Administration (“FDA”).

 

Page 2



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

1.4 “LICENSED FIELD” shall mean (i) for the ANGIOGENESIS PATENT: itraconazole
racemic mixture, for the treatment of human patients with any of the LICENSED
INDICATIONS via oral administration under the PATENT RIGHTS (and specifically
excluding TOPICAL USE); and (ii) for the HEDGEHOG PATENT: SYSTEMIC USE and
OCULAR USE of the racemic mixture of itraconazole for the treatment of human
patients with any of the LICENSED INDICATIONS via oral administration. The
LICENSED FIELD excludes the BCCNS FIELD and any fields not expressly listed
above. ***.

1.4A “LICENSED INDICATIONS” shall mean the following to the extent they are
oncology and age-related macular degeneration indications (i) any prostate
cancer, prostatic intraepithelial neoplasia (IEN) and benign prostatic
hyperplasia, (ii) any lung cancer and atypical adenomatous hyperplasia and
(iii) familial adenomatous polyposis, colorectal polyps and Barett’s esophagus.
The LICENSED INDICATIONS exclude the BCCNS FIELD and any indications not
expressly listed above.

1.5 “LICENSED PRODUCT(S)” as used herein in either singular or plural shall mean
any process or method, material, compositions, drug, or other product, the
manufacture, use or sale of which would constitute, but for the license granted
to HPPI pursuant to this Agreement, an infringement of a claim of PATENT RIGHTS
(infringement shall include, but is not limited to, direct, contributory, or
inducement to infringe).

1.6 “LICENSED SERVICE(S)” as used herein in either singular or plural shall mean
the performance on behalf of a third party of any method or the manufacture of
any product or the use of any product or composition which would constitute, but
for the license granted to HPPI pursuant to this Agreement, an infringement of a
claim of the PATENT RIGHTS, (infringement shall include, but not be limited to,
direct, contributory or inducement to infringe).

1.7 “NET SALES” shall mean ***.

1.8 “NET SERVICE REVENUES” shall mean ***.

1.9 “PATENT RIGHTS” shall mean (i) US Provisional Application No 60/583,076 (JHU
Ref No C04494) entitled “New Angiogenesis Inhibitors”, subsequently filed as
PCT/US05/23015 on June 27, 2005 (hereinafter referred to as “the ANGIOGENESIS
PATENT”); and (ii) US patent No 8,653,083 entitled “Hedgehog Pathway Antagonists
to Treat Disease”, filed on August 22, 2005, and subsequently filed as
PCT/US2006/32952 on August 22, 2006 (hereinafter referred to as “the HEDGEHOG
PATENT”); and (iii) the inventions disclosed and claimed therein, and all
continuations, divisions and reissued based thereof, and any patents issuing,
granted or registered therefrom. HPPI acknowledges and agrees that PATENT RIGHTS
do not include ***.

1.10 “SUBLICENSEE” shall mean any person or entity to which LICENSEE has granted
a sublicense with the approval of Mayne Pharma and JHU under Paragraph 2.2 of
this Agreement.

 

Page 3



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

1.11 Not used.

1.12 “OCULAR USE” shall mean application to the membranes, cornea or conjunctiva
of the eye.

1.13 “SYSTEMIC USE” shall mean internal application throughout the whole body
and not confined to a specific localized external area, including ingested or
injected formulations of drugs, but excluding intradermal and subcutaneous
injected formulations of drugs designed to locally treat external areas of the
body and having a predominately local effect.

1.14 “TOPICAL USE” shall mean application to an external area of the body and
affecting mostly the area to which it is applied, including intradermal and
subcutaneous injection designed to locally treat such external area, including
but not limited to the skin, ear and accessible mucous membranes including but
not limited to those of the mouth, vagina and anus. TOPICAL USE shall comprise
of drug formulations and delivery mechanisms including but not limited to
lotions, creams, ointments, gels, powders (talc), patches, nanoparticles,
microneedles and solutions (liquids) but shall exclude systemic uses, such as
ingested or injected formulations of drugs. For the purpose of this agreement,
TOPICAL USE shall specifically exclude OCULAR USE.

1.15 Not used.

1.16 “TERRITORY” shall mean the United States of America, including all
commonwealths, territories and possessions thereof.

1.17 “THIRD PARTY” shall mean any entity other than HPPI or any SUBLICENSEE.

ARTICLE 2

LICENSE GRANT

2.1 Grant. Subject to the terms and conditions of this Agreement, Mayne Pharma
hereby grants to HPPI an EXCLUSIVE LICENSE to make, have made, use, import,
offer for sale and sell the LICENSED PRODUCT(S) and to provide the LICENSED
SERVICE(S) in the TERRITORY under the PATENT RIGHTS in the LICENSED FIELD.

2.2 No right of Sublicense. HPPI may not sublicense to others (including any
AFFILIATED COMPANY) under this Agreement, except with prior written consent of
Mayne Pharma and JHU, which each may withhold or grant subject to conditions, in
its discretion.

2.3 Government Rights. The United States Government may have acquired a
nonexclusive, nontransferable, irrevocable, paid-up license to practice or have
practiced for or on behalf of the United States the inventions described in
PATENT RIGHTS throughout the world. The rights granted herein are additionally
subject to: (i) the requirement that any LICENSED PRODUCT(S) produced for use or
sale within the United States shall be substantially manufactured in the United
States (unless a waiver under 35 USC § 204 or equivalent is granted

 

Page 4



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

by the appropriate United States government agency), (ii) the right of the
United States government to require JHU, or its licensees, including HPPI, to
grant sublicenses to responsible applicants on reasonable terms when necessary
to fulfill health or safety needs, and, (iii) other rights acquired by the
United States government under the laws and regulations applicable to the
grant/contract award under which the inventions were made. HPPI will reimburse
to Mayne Pharma all costs and expenses reasonably incurred in connection with an
application for a waiver under 35 USC § 204 or equivalent by the appropriate
United States government agency to the extent it relates to the LICENSED FIELD,
within *** of the receipt of an invoice from Mayne Pharma and reasonable
evidence of payment.

ARTICLE 3

FEES, ROYALTIES, PAYMENTS

3.1 License Fee. HPPI shall pay to Mayne Pharma within thirty (30) days of the
EFFECTIVE DATE of this Agreement a license fee as set forth in Exhibit A. The
license fee is nonrefundable and shall not be credited against royalties or
other fees.

3.2 Minimum Annual Royalties. HPPI shall pay to Mayne Pharma minimum annual
royalties as set forth in Exhibit A. These minimum annual royalties shall be due
within *** after the FIRST COMMERCIAL SALE of a LICENSED PRODUCT occurs. Running
royalties accrued under Paragraph 3.3 and paid to Mayne Pharma during the *** of
the FIRST COMMERCIAL SALE shall be credited against the minimum annual royalties
due on that date. Minimum annual royalties cease to be payable on the earlier of
(i) the expiry or lapse of all PATENT RIGHTS that have been granted, issued or
registered in the TERRITORY; or (ii) there is no longer a marketing
authorization in place for sale of a LICENSED PRODUCT in the LICENSED FIELD in
the TERRITORY.

3.3 Running Royalties. HPPI shall pay to Mayne Pharma a running royalty as set
forth in Exhibit A, for each LICENSED PRODUCT(S) sold, and for each LICENSED
SERVICE(S) provided, by HPPI and any SUBLICENSEE(S), based on NET SALES and NET
SERVICE REVENUES for the term of this Agreement. Such payments shall be made
quarterly from the FIRST COMMERCIAL SALE of a LICENSED PRODUCT occurs.

3.4 Not used.

3.5 Milestone Payments. HPPI shall pay to Mayne Pharma milestone payments as set
forth in Exhibit A, upon the occurrence of the milestone events described
therein whether achieved by (a) HPPI or any SUBLICENSEE with respect to a
LICENSED PRODUCT in the LICENSED FIELD, or (b) Mayne Pharma or any of its
sublicensees with respect to a LICENSED PRODUCT in the BCCNS FIELD. HPPI shall
provide written notice to Mayne Pharma within *** of achievement of the
milestones numbered 1, 2 and 3 in Exhibit A in the LICENSED FIELD. These
milestone payments shall be due within *** following receipt by HPPI of an
invoice therefor.

 

Page 5



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

3.6 Patent Reimbursement. In accordance with Paragraph 4.1 below, HPPI will
reimburse Mayne Pharma, within *** of the receipt of an invoice from Mayne
Pharma and reasonable evidence of payment, for all costs associated with the
preparation, filing, maintenance, and prosecution of the PATENT RIGHTS in the
TERRITORY incurred by Accelas subsequent to the EFFECTIVE DATE of the Accelas
Sublicense (which costs are to be reimbursed by Mayne Pharma to Accelas under
the Accelas Sublicence).

3.7 Payment. All payments under this Agreement (including payments under this
Article 3 and Paragraph 4.1) shall be payable within *** after HPPI receives an
invoice or at any time specified for payment in this Agreement, whichever is the
later. Amounts are payable in USD, and where necessary, converted at an average
daily exchange rate to buy USD for the applicable calendar quarter to which that
payment relates, as published in the Wall Street Journal.

3.8 Payment Information. All check payments from HPPI to Mayne Pharma shall be
sent to such address which Mayne Pharma may designate in writing from time to
time. Checks are to be made payable to “Mayne Pharma”. Wire transfers may be
made to the account which Mayne Pharma may designate in writing from time to
time. HPPI shall be responsible for any and all costs associated with wire
transfers.

3.9 Late Payments. In the event that any payment due hereunder is not made when
due, the payment shall accrue interest beginning on the *** following the due
date thereof, calculated at the annual rate of the sum of (a) *** plus (b) ***,
provided however, that in no event shall said annual interest rate exceed the
maximum legal interest rate for corporations. Each such payment when made shall
be accompanied by all interest so accrued. Said interest and the payment and
acceptance thereof shall not negate or waive the right of any party to seek any
other remedy, legal or equitable, to which it may be entitled because of the
delinquency of any payment including, but not limited to termination of this
Agreement as set forth in Paragraph 9.2.

3.10 Withholding tax.

(a) If any payment or deliverable under this Agreement is subject to any tax,
duties, levies, charges, fees or other imposts of any kind (“Taxes”) which HPPI
is required at law to withhold, then HPPI will withhold that amount and deduct
it from the payments required to be made to Mayne Pharma under this Agreement.
HPPI will promptly provide to Mayne Pharma certificates or any other form of
documentary evidence issued by any authority regarding the payment of any such
Taxes. HPPI will sign all lawful documents as reasonably requested by Mayne
Pharma as is necessary to able Mayne Pharma to take advantage of any applicable
legal provision or any double taxation treaties that would result in limiting
the amount of any such Taxes.

(b) Where any sum due to be paid to Mayne Pharma hereunder is subject to any
withholding or similar tax, HPPI shall use its commercially reasonable efforts
to do all such acts and things and to sign all such documents as will enable it
to take advantage of any applicable double taxation agreement or treaty. In the
event there is no applicable double taxation agreement or treaty, or if an
applicable double taxation agreement or treaty reduces but does not eliminate
such withholding or similar tax, HPPI shall pay such withholding or similar tax
to the appropriate government authority, deduct the amount paid from the amount
paid to Mayne Pharma and secure and send to Mayne Pharma the best available
evidence of such payment.

 

Page 6



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

(c) For any period during the term of this Agreement where there is no
applicable double taxation agreement or treaty, to the extent that Mayne Pharma,
acting reasonably, is not able to obtain the benefit of any amounts withheld or
deducted by HPPI under this Agreement, then Mayne Pharma shall give notice of
this to HPPI and HPPI must pay Mayne Pharma such additional amounts as necessary
to ensure Mayne Pharma receives, when due, a net amount (after deduction or
withholding of Taxes in respect of such additional amounts) equal to the full
amount which Mayne Pharma would have received if no deduction or withholding had
been made.

ARTICLE 4

PATENT PROSECUTION, MAINTENANCE, & INFRINGEMENT

4.1 Prosecution & Maintenance.

4.1.1 Title to all PATENT RIGHTS pursuant to this Agreement shall reside in JHU.

4.1.2 The parties acknowledge that, under the Head License, JHU shall take
primary responsibility for the prosecution and maintenance of all PATENT RIGHTS
in the TERRITORY. JHU shall have primary responsibility for the PATENT RIGHTS
prosecuted and maintained in any jurisdiction in the TERRITORY, and at HPPI’s
expense, shall file, prosecute and maintain all such patents and patent
applications that, subject to the terms and conditions of this Agreement, HPPI
has obtained a license hereunder. Notwithstanding the forgoing, JHU shall have
full and complete control over all patent prosecution matters in connection
therewith under the PATENT RIGHTS in the TERRITORY, provided however, that Mayne
Pharma shall (a) timely provide to HPPI copies of non-confidential official
actions and written correspondence with the USPTO regarding the PATENT RIGHTS in
the TERRITORY, and (b) consult with HPPI and allow HPPI an opportunity to
comment, which comments Mayne Pharma will consider and as appropriate, pass onto
JHU.

4.1.3 Provided Mayne Pharma has provided HPPI with at least *** advance written
notice of any filing or response deadline or fee due date, by written
notification to Mayne Pharma at least *** of any filing or response deadline, or
fee due date (or where Mayne Pharma has not provided sufficient advance notice,
such shorter period such that HPPI has at least *** to consider its election),
HPPI may elect not to have a patent application filed or not to pay expenses
associated with prosecuting or maintaining any patent application or patent
comprising the PATENT RIGHTS, provided that HPPI pays for all costs incurred up
to receipt of such notification. Failure to provide such notification can be
considered to be HPPI’s authorization to proceed at HPPI’s expense. Upon such
notification, on behalf of Mayne Pharma, JHU may file, prosecute, and/or
maintain such patent applications or patent at its own expense and for its own
benefit and any rights or license granted hereunder held by HPPI or any
SUBLICENSEE(S) relating to the PATENT RIGHTS which comprise the subject of such
patent applications or patent and/or apply to the TERRITORY, shall terminate.

 

Page 7



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

4.2 Notification. Each party will notify the other promptly in writing when any
infringement by another is uncovered or suspected.

4.3 Infringement.

(a) Mayne Pharma shall have the first right to enforce any patent within PATENT
RIGHTS against any infringement or alleged infringement thereof within LICENSED
FIELD in the TERRITORY. Subject to Paragraph 4.5A, *** will pay all reasonable
costs and expenses (including reasonable attorney fees for litigation and
opinion) incurred by *** in connection with such enforcement (Enforcement
Costs). Before Mayne Pharma commences an action with respect to any infringement
of such patents, HPPI acknowledges and agrees that Mayne Pharma shall give
careful consideration to the views of JHU and to potential effects on the public
interest in making its decision whether or not to sue. HPPI acknowledges and
agrees that no settlement, consent judgment or other voluntary final disposition
of the suit may be entered into without the prior written consent of JHU, which
consent shall not be unreasonably withheld. This right to sue for infringement
shall not be used in an arbitrary or capricious manner. HPPI shall reasonably
cooperate in any such litigation at *** expense, including in accordance with
Paragraph 4.6. Should HPPI seek the first right to enforce any patent within
PATENT RIGHTS against any infringement or alleged infringement thereof within
LICENSED FIELD in the TERRITORY, then it shall notify Mayne Pharma who will seek
the consent of JHU (which consent HPPI acknowledges may be withheld or granted
subject to conditions by JHU acting in its discretion).

(b) If HPPI elects not to pay Enforcement Costs in respect of a particular
infringement in the TERRITORY, then it shall so notify Mayne Pharma in writing
within *** of receiving notice that an infringement exists, and Mayne Pharma
may, in its sole judgment and at its own expense, take steps to enforce any
patent and control, settle, and defend such suit in a manner consistent with the
terms and provisions hereof, and recover, for its own account, any damages,
awards or settlements resulting therefrom, or may allow JHU to do so.

4.4 Patent Invalidity Suit. Mayne Pharma shall have the first right to defend
any declaratory judgment action or similar proceeding (including post grant
review before any patent office or inter partes review before the Patent Trial
and Appeal Board of the USPTO) alleging invalidity of any of the PATENT RIGHTS
within LICENSED FIELD in the TERRITORY. Subject to Paragraph 4.5A, *** will pay
all reasonable costs and expenses (including reasonable attorney fees for
litigation and opinion) incurred by *** in connection with such defense. HPPI
acknowledges and agrees that no settlement, consent judgment or other voluntary
final disposition of the suit may be entered into without the prior written
consent of JHU, which consent shall not be unreasonably withheld. Should HPPI
seek the first right to defend any declaratory judgment action or similar
proceeding (including post grant review before any patent office or inter partes
review before the Patent Trial and Appeal Board of the USPTO) alleging
invalidity of any of the PATENT RIGHTS within LICENSED FIELD in the TERRITORY,
then it shall notify Mayne Pharma who will seek the consent of JHU (which
consent HPPI acknowledges may be withheld or granted subject to conditions by
JHU acting in its discretion).

 

Page 8



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

4.5 Recovery. Any recovery by Mayne Pharma under Paragraph 4.3 shall be paid:

(a) first to *** to reimburse its Enforcement Costs; and

(b) following *** recovery of its Enforcement Costs, the Parties shall share
equally in the recovery. If the Enforcement Costs exceed the recovery, then ***
shall be credited against royalties payable by HPPI to Mayne Pharma hereunder in
connection with sales of LICENSED PRODUCT covered in the PATENT RIGHTS which are
the subject of the infringement suit in the TERRITORY, provided, however, that
any such credit under this Paragraph shall not exceed *** of the royalties
otherwise payable to Mayne Pharma with regard to sales in the TERRITORY in any
one calendar year, with any excess credit being carried forward to future
calendar years.

4.5A Joint litigation committee. Mayne Pharma shall manage the conduct of any
enforcement of any patent within PATENT RIGHTS against any infringement or
alleged infringement thereof within LICENSED FIELD in the TERRITORY or defense
of any declaration judgment or similar proceeding (including post grant review
before any patent office or inter partes review before the Patent Trial and
Appeal Board of the USPTO) alleging invalidity of any of the PATENT RIGHTS
within LICENSED FIELD in the TERRITORY at its sole discretion, subject to:

(a) consulting with HPPI through a joint litigation committing comprising two
appointees of each of Mayne Pharma and HPPI, which committee will discuss the
management and course of action with respect to such enforcement or defense,
including without limitation, the selection of outside counsel, legal strategy,
staff, the engagement of any third party consultants, experts or vendors, the
advancement of any legal theory or basis for infringement or defense, scope of
discovery, deadlines or extensions for discovery, filing of motions, taking of
depositions, providing admission or stipulations, schedule for hearings,
proceedings before the court, filing of appeals, commencement and conduct of
settlement negotiations or any other actions affecting a Party’s rights or
obligations or entailing the incurring of cost or expense; and

(b) Mayne Pharma obtaining the express consent of HPPI prior to selecting
counsel, bringing any suit in HPPI’s name, or entering into any settlement,
consent judgment or other voluntary final disposition of the suit, such consent
not be unreasonably withheld, except that if JHU consents to HPPI enforcing any
patent within the PATENT RIGHTS or defending any declaratory judgment action or
similar proceeding alleging invalidity of any of the PATENT RIGHTS then HPPI
shall manage the conduct of any such enforcement or defense but will consult
with Mayne Pharma on the same terms as would have applied under Paragraph
4.5A(a) and obtain the prior written consent of Mayne Pharma prior to the events
referred to in Paragraph 4.5A(b), such consent not be unreasonably withheld.

4.6 Conduct of litigation where HPPI is a party. Where it is necessary or
desirable for HPPI to be named as a party in any litigation referred to in
Paragraph 4.3 or 4.4, HPPI will do all acts and execute such legal papers as are
reasonably requested by Mayne Pharma in connection with such litigation. The
counsel selected by Mayne Pharma for the litigation (subject to the express
consent of HPPI, not to be unreasonably withheld) shall represent both

 

Page 9



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

HPPI and Mayne Pharma. Notwithstanding the foregoing, if due to legal conflict,
the parties cannot be represented by the same counsel, then each of JHU and
Mayne Pharma shall have the right to retain its own separate legal counsel, in
which case, the fees of such separate legal counsel shall still be paid by HPPI.

4.7 Listing on the FDA Orange Book. At the applicable time, HPPI must use
reasonable commercial efforts to list all patents comprised in the PATENT RIGHTS
promptly in the FDA Orange Book for the LICENSED PRODUCT in the LICENSED FIELD.

ARTICLE 5

OBLIGATIONS OF THE PARTIES

5.1 Reports. HPPI shall provide to Mayne Pharma the following written reports
according to the following schedules.

(a) HPPI shall provide quarterly Royalty Reports, substantially in the format of
Exhibit B and due within *** the FIRST COMMERCIAL SALE occurs. Royalty Reports
shall disclose the amount of LICENSED PRODUCT(S) and LICENSED SERVICE(S) sold,
the total NET SALES and NET SERVICE REVENUES of such LICENSED PRODUCT(S) and
LICENSED SERVICE(S), and the running royalties due to Mayne Pharma as a result
of NET SALES and NET SERVICE REVENUES by HPPI or any SUBLICENSEE thereof.
Payment of any such royalties due shall accompany such Royalty Reports.

(b) Until HPPI or any SUBLICENSEE has achieved a first commercial sale of a
LICENSED PRODUCT or LICENSED SERVICE in the TERRITORY, or received FDA market
approval, HPPI shall provide to Mayne Pharma semiannual Diligence Reports, due
within *** following the EFFECTIVE DATE of this Agreement. These Diligence
Reports shall describe the technical efforts of HPPI or SUBLICENSEE towards
meeting its obligations under the terms of this Agreement.

(c) HPPI shall provide to Mayne Pharma Annual Reports within *** following the
EFFECTIVE DATE of this Agreement. Annual Reports shall include:

 

  (i)

evidence of insurance as required under Paragraph 10.4, or, a statement of why
such insurance is not currently required, and

 

  (ii)

notice of all FDA approvals of any LICENSED PRODUCT(S) or LICENSED SERVICE(S)
obtained by HPPI or any SUBLICENSEE, the patent(s) or patent application(s)
licensed under this Agreement upon which such product or service is based, and
the commercial name of such product or service, or, in the alternative, a
statement that no FDA approvals have been obtained.

 

Page 10



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

5.2 Records. HPPI shall make and retain, for a period of *** following the
period of each report required by Paragraph 5.1, true and accurate records,
files and books of account containing all the data reasonably required for the
full computation and verification of sales and other information required in
Paragraph 5.1. Such books and records shall be in accordance with generally
accepted accounting principles consistently applied. HPPI shall permit the
inspection and copying of such records, files and books of account by Mayne
Pharma, Accelas or their agents during regular business hours upon *** written
notice to HPPI. Such inspection shall not be made more than once each calendar
year. All costs of such inspection and copying shall be paid by ***, provided
that if any such inspection by Mayne Pharma shall reveal that an error has been
made in the amount equal to *** of such payment, such costs shall be borne by
***.

5.3 Best Efforts. HPPI is responsible for the commercialization of the LICENSED
PRODUCT(S) and LICENSED SERVICE(S) in the LICENSED FIELD in the TERRITORY,
including the conduct of all development programs, the submission and approval
of the marketing authorizations, and payment of all associated fees and
expenses, provided that JHU and Mayne Pharma must provide any assistance
reasonably requested by HPPI in seeking marketing authorizations (at HPPI’s
expense). HPPI shall exercise best efforts to develop and to introduce the
LICENSED PRODUCT(S) in the LICENSED FIELD into the commercial market as soon as
practicable, consistent with sound and reasonable business practice and
judgement; thereafter, until the expiration or termination of this Agreement,
HPPI shall endeavor to keep LICENSED PRODUCT(S) in the LICENSED FIELD reasonably
available to the public. HPPI shall also exercise reasonable efforts to develop
LICENSED PRODUCT(S) suitable for different indications within the LICENSED
FIELD, so that the PATENT RIGHTS can be commercialized as broadly and as
speedily as good scientific and business judgement would deem possible.

5.4 Patent Acknowledgement. HPPI agrees that all packaging containing individual
LICENSED PRODUCT(S) sold by HPPI or any SUBLICENSEE will be marked with the
number of the applicable patent(s) licensed hereunder in accordance with patent
laws in the TERRITORY.

ARTICLE 6

REPRESENTATIONS

6.1 Duties of the Parties. JHU is not a commercial organization. It is an
institute of research and education. Therefore, JHU has no ability to evaluate
the commercial potential of any PATENT RIGHTS or LICENSED PRODUCT or other
license or rights granted in this Agreement. It is therefore incumbent upon HPPI
to evaluate the rights and products in question, to examine the materials and
information provided by JHU, and to determine for itself the validity of any
PATENT RIGHTS, its freedom to operate, and the value of any LICENSED PRODUCTS or
SERVICES or other rights granted.

6.2 PATENT RIGHTS PROVIDED “AS IS”; Representations by JHU. JHU has warranted
via the Head License that it has good and marketable title to the inventions
claimed under PATENT RIGHTS with the exception of certain retained rights of the
United States Government, which may apply if any part of the JHU research was
funded in whole or in part by the United States Government. JHU does not warrant
the validity of any patents or that practice under such patents shall be free of
infringement. EXCEPT AS EXPRESSLY SET FORTH IN THIS PARAGRAPH 6.2, EACH OF HPPI
AND ANY SUBLICENSEE AGREE THAT THE PATENT RIGHTS ARE PROVIDED “AS IS”, AND THAT
EACH OF JHU, ACCELAS AND

 

Page 11



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

MAYNE PHARMA MAKE NO REPRESENTATION OR WARRANTY WITH RESPECT TO THE PERFORMANCE
OF LICENSED PRODUCT(S) AND LICENSED SERVICE(S) INCLUDING THEIR SAFETY,
EFFECTIVENESS, OR COMMERCIAL VIABILITY. EACH OF JHU, ACCELAS AND MAYNE PHARMA
DISCLAIM ALL WARRANTIES WITH REGARD TO PRODUCT(S) AND SERVICE(S) LICENSED UNDER
THIS AGREEMENT, INCLUDING, BUT NOT LIMITED TO, ALL WARRANTIES, EXPRESSED OR
IMPLIED, OF MERCHANTABILITY AND FITNESS FOR ANY PARTICULAR PURPOSE.
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, JHU ADDITIONALLY
DISCLAIMS ALL OBLIGATIONS AND LIABILITIES ON THE PART OF JHU AND INVENTORS, AND
EACH OF ACCELAS AND MAYNE PHARMA ADDITIONALLY DISCLAIM ALL OBLIGATIONS AND
LIABILTIES ON THE PART OF ACCELAS AND MAYNE PHARMA FOR DAMAGES, INCLUDING, BUT
NOT LIMITED TO, DIRECT, INDIRECT, SPECIAL, AND CONSEQUENTIAL DAMAGES, ATTORNEYS’
AND EXPERTS’ FEES, AND COURT COSTS (EVEN IF ANY OF JHU, ACCELAS OR MAYNE PHARMA
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, FEES OR COSTS), ARISING OUT
OF OR IN CONNECTION WITH THE MANUFACTURE, USE, OR SALE OF THE PRODUCT(S) AND
SERVICE(S) LICENSED UNDER THIS AGREEMENT. HPPI AND ANY SUBLICENSEE ASSUME ALL
RESPONSIBILITY AND LIABILITY FOR LOSS OR DAMAGE CAUSED BY A PRODUCT AND/OR
SERVICE MANUFACTURED, USED, OR SOLD BY HPPI OR ANY SUBLICENSEE WHICH IS A
LICENSED PRODUCT(S) OR LICENSED SERVICE(S) AS DEFINED IN THIS AGREEMENT.

6.3 Representations and Covenants of Mayne Pharma.

(a) Mayne Pharma warrants to HPPI that (i) it is entitled to grant HPPI the
sublicence of the PATENT RIGHTS on the terms and conditions set out in this
Agreement; and (ii) Exhibit C (with commercial in confidence information
redacted) is a true and complete copy of the Accelas Sublicense; and (iii) it
has not, and will not during the term of this Agreement, impose in favor of any
third party any mortgage, pledge, lien, encumbrance, charge or other security
interest over the Sublicense or any PATENT RIGHTS, whether that mortgage,
pledge, lien, encumbrance, charge or other security interest has a material,
adverse impact on HPPI’s rights under this Agreement.

(b) Mayne Pharma covenants to HPPI that it will use reasonable commercial
efforts to comply with its obligations under the Accelas Sublicense and will not
terminate the Accelas Sublicense without cause except with the prior written
consent of HPPI, such consent not to be unreasonably withheld or delayed.

ARTICLE 7

INDEMNIFICATION

7.1 Indemnification. HPPI shall be responsible for injuries or losses to third
parties arising from or related to HPPI’s own acts or omissions, or caused by
arising from HPPI’s use or third party use of LICENSED PRODUCT(S) sold by HPPI
or any SUBLICENSEE and LICENSED SERVICE(S) performed by HPPI or any SUBLICENSEE,
or arising as a

 

Page 12



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

consequence of the exercise by HPPI or any SUBLICENSEE(S) of any rights granted
in this Agreement. JHU and the Inventors will have no legal liability exposure
to third parties if JHU does not license the LICENSED PRODUCT(S) and LICENSED
SERVICE(S), and any royalties JHU and the Inventors may receive under the Head
License is not adequate compensation for such legal liability exposure.
Therefore, JHU requires HPPI to protect JHU and Inventors from such exposure to
the same manner and extent to which insurance, if available, would protect JHU
and Inventors. Furthermore, JHU and the Inventors will not, under the provisions
of the Head License, this Agreement or otherwise, have control over the manner
in which HPPI or any SUBLICENSEE(S) or those operating for its account or third
parties who purchase LICENSED PRODUCT(S) or LICENSED SERVICE(S) from any of the
foregoing entities, develop, manufacture, market or practice the inventions of
LICENSED PRODUCT(S) and LICENSED SERVICE(S). Therefore, HPPI and any SUBLICENSEE
shall indemnify, defend with counsel reasonably acceptable to JHU, and hold JHU,
The Johns Hopkins Health Systems, their present and former trustees, officers,
Inventors of PATENT RIGHTS, agents, faculty, employees and students harmless as
against any judgments, fees, expenses, or other costs arising from or incidental
to any product liability or other lawsuit, claim, demand or other action brought
as a consequence of the practice of said inventions by any of the foregoing
entities, whether or not JHU or said Inventors, either jointly or severally, is
named as a party defendant in any such lawsuit and whether or not JHU or the
Inventors are alleged to be negligent or otherwise responsible for any injuries
to persons or property. Practice of the inventions covered by LICENSED
PRODUCT(S) and LICENSED SERVICE(S), by an agent or any SUBLICENSEE(S) or a third
party on behalf of or for the account of HPPI or by a third party who purchases
LICENSED PRODUCT(S) and LICENSED SERVICE(S) from HPPI, shall be considered
HPPI’s practice of said inventions for purposes of this Paragraph. The
obligation of HPPI to defend and indemnify as set out in this Paragraph shall
survive the termination of this Agreement, shall continue even after assignment
of rights and responsibilities to an AFFILIATED COMPANY (but not any other
assignment by HPPI in accordance with Paragraph 10.8), and shall not be limited
by any other limitation of liability elsewhere in this Agreement.

7.2 Indemnification Procedure. A party intending to claim indemnification under
this Agreement (“Indemnitee”) shall promptly notify the indemnifying party
(“Indemnitor”) in writing of any lawsuit, claim, demand or other action, or any
judgments, fees, expenses or other costs in respect of which the Indemnitee
intends to claim such indemnification. The Indemnitee reasonably shall cooperate
with the Indemnitor in the defense of the lawsuit, claim, demand or other
action, and the Indemnitor shall have the right to control the defense and/or
settlement of the lawsuit, claim, demand or other action; provided, however,
that any such settlement shall not require the Indemnitee to admit any liability
or pay any amounts without the prior written consent of such Indemnitee. The
Indemnitee shall use reasonable efforts to mitigate any fees, expenses or other
costs.

 

Page 13



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

ARTICLE 8

CONFIDENTIALITY

8.1 Confidentiality. If necessary, the parties will exchange information in
respect of the subject matter of this Agreement, which they consider to be
confidential. The recipient of such information agrees to keep it confidential
provided such information is marked as confidential at the time it is sent to
the recipient, or if it is disclosed orally, summarised in writing and
identified as ‘confidential’ within *** after its presentation (provided that a
failure to do so shall not detract from the obligations in this Paragraph where
it was reasonably apparent that such information was confidential in nature).
Without limitation, the recipient agrees to employ all reasonable efforts to
maintain the information secret and confidential, such efforts to be no less
than the degree of care employed by the recipient to preserve and safeguard its
own confidential information. The information shall not be disclosed or revealed
to anyone except employees of the recipient who have a need to know the
information and who have entered into a secrecy agreement with the recipient
under which such employees are required to maintain confidential the proprietary
information of the recipient and such employees shall be advised by the
recipient of the confidential nature of the information and that the information
shall be treated accordingly.

The obligations of this Paragraph 8.1 shall also apply to any SUBLICENSEE(S)
provided such information by HPPI. Mayne Pharma’s, HPPI’s, and SUBLICENSEES’
obligations under this Paragraph 8.1 shall extend until *** after the
termination of this Agreement.

The obligations of this Paragraph 8.1 shall apply to confidential information
exchanged prior to, on or after the EFFECTIVE DATE in connection with this
Agreement or the transactions contemplated under it. To avoid doubt, the parties
agree that nothing in this Agreement detracts from the restrictions on use and
disclosure of confidential information under the Second Amended and Restated
Supply and License Agreement, dated May 15, 2015, by and between Mayne Pharma
Ventures Pty Ltd., an Affiliated Company of Mayne Pharma, and HPPI.

8.2 Exceptions. The recipient’s obligations under Paragraph 8.1 shall not extend
to any part of the information:

(a) that can be demonstrated to have been in the public domain or publicly known
and readily available to the trade or the public prior to the date of the
disclosure; or

(b) that can be demonstrated, from written records to have been in the
recipient’s possession or readily available to the recipient from another source
not under obligation of secrecy to the disclosing party prior to the disclosure;
or

(c) that becomes part of the public domain or publicly known by publication or
otherwise, not due to any unauthorized act by the recipient; or

(d) that is demonstrated from written records to have been developed by or for
the receiving party without reference to confidential information disclosed by
the disclosing party.

(e) that is required to be disclosed by law, government rule or regulation or
court or arbitration order, or any applicable stock exchange.

 

Page 14



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

8.3 Right to Publish. JHU may publish manuscripts, abstracts or the like
describing the PATENT RIGHTS and inventions contained therein provided
confidential information of HPPI as contemplated in Paragraph 8.1, is not
included or without first obtaining approval from HPPI to include such
confidential information. Otherwise, JHU and the Inventors shall be free to
publish manuscripts and abstracts or the like directed to the work done at JHU
related to the licensed technology without prior approval.

ARTICLE 9

TERM & TERMINATION

9.1 Term. The term of this Agreement shall commence on the EFFECTIVE DATE and
shall continue until the earlier of: (a) the date of expiration of the last to
expire patent included within PATENT RIGHTS in the TERRITORY; or (b) notice by
Mayne Pharma with immediate effect promptly after termination or expiry of the
Head License or Accelas Sublicense in circumstances where Mayne Pharma no longer
has the right to obtain an EXCLUSIVE LICENSE to make, have made, use, import,
offer for sale and sell the LICENSED PRODUCT(S) and to provide the LICENSED
SERVICE(S) in the TERRITORY under the PATENT RIGHTS in the LICENSED FIELD.

9.2 Termination By Either Party. This Agreement may be terminated by either
party giving written notice to the other party, with effect immediately (or any
later date specified in the notice), in the event that the other party (a) files
or has filed against it a petition under the Bankruptcy Act, makes an assignment
for the benefit of creditors, has a receiver appointed for it or a substantial
part of its assets, otherwise takes advantage of or has any action taken in
respect of it under any statute or law designed for relief of debtors, or
(having regard to its legal structure and the jurisdiction in which it is
incorporated or operates) any event analogous to one of the foregoing events
happens to it or (b) fails to perform or otherwise breaches any of its
obligations hereunder, if either (i) following the giving of notice by the
terminating party of its intent to terminate and stating the grounds therefor,
the party receiving such notice shall not have cured the failure or breach
within *** or (ii) that failure to perform or breach is not capable of being
cured. In no event, however, shall such notice or intention to terminate be
deemed to waive any rights to damages or any other remedy which the party giving
notice of breach may have as a consequence of such failure or breach.

9.3 Termination by Mayne Pharma. Mayne Pharma may terminate this Agreement with
immediate effect by notice to HPPI if the THIRD SLA expires or is terminated.

9.4 Obligations and Duties upon Termination. If this Agreement is terminated,
both parties shall be released from all obligations and duties imposed or
assumed hereunder to the extent so terminated, except as expressly provided to
the contrary in this Agreement. Upon termination, both parties shall cease any
further use of the confidential information disclosed to the receiving party by
the other party. Termination of this Agreement, for whatever reason, shall not
affect the obligation of either party to make any payments for which it is
liable prior to or upon such termination. Termination shall not affect Mayne
Pharma’s right to recover unpaid royalties, fees, reimbursement for patent
expenses, or other forms of financial compensation incurred prior to
termination. Upon termination HPPI shall submit a final royalty report to Mayne
Pharma and any royalty payments, fees, unreimbursed patent expenses and other
financial compensation due Mayne Pharma shall become immediately payable.
Furthermore, upon termination of this Agreement, as between Mayne Pharma and
HPPI, all rights in and to the licensed technology shall revert immediately to
Mayne Pharma at no cost to Mayne Pharma.

 

Page 15



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

ARTICLE 10

MISCELLANEOUS

10.1 Use of Name. HPPI and any SUBLICENSEE shall not use the name of The Johns
Hopkins University or The Johns Hopkins Health System or any of its constituent
parts, such as the Johns Hopkins Hospital or any contraction thereof or the name
of Inventors in any advertising, promotional, sales literature or fundraising
documents without prior written consent from an authorized representative of
JHU. HPPI and any SUBLICENSEE(S) shall allow at least *** notice of any proposed
public disclosure for JHU’s review and comment or to provide written consent.

10.2 No Partnership. Nothing in this Agreement shall be construed to create any
agency, employment, partnership, joint venture or similar relationship between
the parties other than that of a licensor/licensee. Neither party shall have any
right or authority whatsoever to incur any liability or obligation (express or
implied) or otherwise act in any manner in the name or on the behalf of the
other, or to make any promise, warranty or representation binding on the other.

10.3 Notice of Claim. Each party shall give the other or its representative
immediate notice of any suit or action filed, or prompt notice of any claim
made, against them arising out of the performance of this Agreement or arising
out of the practice of the inventions licensed hereunder.

10.4 Product Liability. Prior to initial human testing or first commercial sale
of any LICENSED PRODUCT(S) or LICENSED SERVICE(S) in the LICENSED FIELD in the
TERRITORY, HPPI shall establish and maintain product liability or other
appropriate insurance coverage in the minimum amount of *** per claim and will
annually present evidence to JHU or Mayne Pharma that such coverage is being
maintained. Upon JHU’s or Mayne Pharma’s request, HPPI will furnish it with a
Certificate of Insurance of each product liability insurance policy obtained.
JHU shall be listed as an additional insured in HPPI’s said insurance policies.
If such Product Liability insurance is underwritten on a ‘claims made’ basis,
HPPI agrees that any change in underwriters during the term of this Agreement
will require the purchase of ‘prior acts’ coverage to ensure that coverage will
be continuous throughout the term of this Agreement.

10.5 Governing Law. For consistency with the Head License which is with JHU (a
Maryland corporation) and are governed by the laws of the State of Maryland, and
for consistency with the Accelas Sublicense which is governed by the laws of the
State of Maryland, this Agreement shall be construed, and legal relations
between the parties hereto shall be determined, in accordance with the laws of
the State of Maryland applicable to contracts solely executed and wholly to be
performed within the State of Maryland without giving effect to the principles
of conflicts of laws. EACH PARTY WAIVES ALL RIGHTS TO ANY TRIAL BY JURY IN ALL
LITIGATION RELATING TO OR ARISING OUT OF THIS AGREEMENT.

 

Page 16



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

10.5A Resolution of Disputes. A party must not start court proceedings (except
proceedings seeking interlocutory relief for the protection of intellectual
property or confidential information, or proceedings in relation to debt
recovery) for a dispute arising out of this Agreement, including the breach,
termination or invalidity of this Agreement, (“Dispute”) unless it has complied
with this Paragraph 10.5A. A party claiming that a Dispute has arisen must
notify the other party giving details of the Dispute. When such a notice is
given, each party’s respective representatives must first attempt to resolve the
Dispute and, if they cannot resolve the Dispute within *** after the notice is
given, they must refer the Dispute to each party’s chief executive officer who
must then attempt to resolve it. If the parties cannot resolve the Dispute
within six weeks after the notice of the Dispute is given (or longer period if
the parties to the Dispute agree in writing), either party may refer the Dispute
to arbitration. If either party exercises that right, the Dispute must be
settled by arbitration in accordance with the expedited procedure set out in the
Singapore International Arbitration Centre Rules for Arbitration, as at present
in force and as may be amended by the rest of this Paragraph 10.5A. The place of
arbitration will be Singapore. There will only be one arbitrator. The
arbitration must be conducted in English. The decision of the arbitrator shall
be final and binding and any award rendered thereon may be entered in any court
having jurisdiction. The parties hereby waive any and all objections and
defenses to such jurisdiction regardless of the nature of such objection or
defense.

10.6 Notice. All notices or communication required or permitted to be given by
either party hereunder shall be deemed sufficiently given if mailed by
registered mail or certified mail, return receipt requested, to the other party
at its respective address set forth below or to such other address as one party
shall give notice of to the other from time to time hereunder.

 

If to Mayne Pharma:   

General Counsel

Mayne Pharma International Pty Ltd

1538 Main North Road, Salisbury South, SA 5106

Melbourne Vic 3000

Australia

Facsimile: +61 3 9614 7022

If to HPPI:   

President and CEO

HedgePath Pharmaceuticals, Inc.

324 South Hyde Park Avenue Suite 350

Tampa, FL 33606, United States

Facsimile: +1 813-527-0500

A notice given in accordance with Paragraph 10.6 takes effect when taken to be
received (or at a later time specified in it), and is taken to be received:
(i) if hand delivered or sent by reputable international courier, on delivery;
(ii) if sent by prepaid post, on the second business day after the date of
posting (or on the seventh business day after the date of posting if posted to
or from a place outside Australia); or (iii) if sent by facsimile, when the
sender’s facsimile system generates a message confirming successful transmission
of the entire notice unless, within 8 business hours after the transmission, the
recipient informs the sender that it has not received the entire notice, but if
the delivery, receipt or transmission is not on a business day or is after
5.00pm on a business day, the notice is taken to be received at 9.00am on the
next business day.

 

Page 17



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

10.7 Compliance with All Laws. In all activities undertaken pursuant to this
Agreement, both Mayne Pharma and HPPI covenant and agree that each will in all
material respects comply with such Federal, state and local laws and statutes,
as may be in effect at the time of performance and all valid rules, regulations
and orders thereof regulating such activities.

10.8 Successors and Assigns. Neither this Agreement nor any of the rights or
obligations created herein, except for the right to receive any remuneration
hereunder, may be assigned or novated by either party, in whole or in part,
without the prior written consent of the other party (which consent must not be
unreasonably withheld or delayed), except that either party shall be free to
assign or novate this Agreement in connection with any sale of substantially all
of its assets without the consent of the other and Mayne Pharma shall be free to
assign or novate this Agreement to an AFFILIATED COMPANY who is an assignee of
Mayne Pharma’s rights and obligations under the Accelas Sublicense. This
Agreement shall bind and inure to the benefit of the successors and permitted
assigns of the parties hereto.

10.9 No Waivers; Severability. No waiver of any breach of this Agreement shall
constitute a waiver of any other breach of the same or other provision of this
Agreement, and no waiver shall be effective unless made in writing. Any
provision hereof prohibited by or unenforceable under any applicable law of any
jurisdiction shall as to such jurisdiction be deemed ineffective and deleted
herefrom without affecting any other provision of this Agreement. It is the
desire of the parties hereto that this Agreement be enforced to the maximum
extent permitted by law, and should any provision contained herein be held by
any governmental agency or court of competent jurisdiction to be void, illegal
and unenforceable, the parties shall negotiate in good faith for a substitute
term or provision which carries out the original intent of the parties.

10.10 Entire Agreement; Amendment. HPPI and Mayne Pharma acknowledge that they
have read this entire Agreement and that this Agreement, including the attached
Exhibits constitutes the entire understanding and contract between the parties
hereto and supersedes any and all prior or contemporaneous oral or written
agreements or communications with respect to the subject matter hereof, all of
which agreements and communications are merged herein. It is expressly
understood and agreed that (i) there being no expectations to the contrary
between the parties hereto, no usage of trade, verbal agreement or another
regular practice or method dealing within any industry or between the parties
hereto shall be used to modify, interpret, supplement or alter in any manner the
express terms of this Agreement; and (ii) this Agreement shall not be modified,
amended or in any way altered except by an instrument in writing signed by both
of the parties hereto.

10.11 Delays or Omissions. Except as expressly provided herein, no delay or
omission to exercise any right, power or remedy accruing to any party hereto,
shall impair any such right, power or remedy to such party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or in any similar breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or

 

Page 18



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

10.12 Force Majeure. If either party fails to fulfill its obligations hereunder
(other than an obligation for the payment of money), when such failure is due to
an act of God, or other circumstances beyond its reasonable control, including
but not limited to fire, flood, civil commotion, riot, war (declared and
undeclared), revolution, or embargoes, then said failure shall be excused for
the duration of such event and for such a time thereafter as is reasonable to
enable the parties to resume performance under this Agreement, provided however,
that in no event shall such time extend for a period of more than ***. If a
failure to perform continues for more than ***, the other party may terminate
this Agreement immediately by giving notice to the affected party.

10.13 Further Assurances. Each party shall, at any time, and from time to time,
prior to or after the EFFECTIVE DATE of this Agreement, at reasonable request of
the other party, execute and deliver to the other such instruments and documents
and shall take such actions as may be required to more effectively carry out the
terms of this Agreement.

10.14 Survival. All representations, warranties, covenants and agreements made
herein and which by their express terms or by implication are to be performed
after the execution and/or termination hereof, or are prospective in nature,
shall survive such execution and/or termination, as the case may be. This shall
include Paragraph 3.7 (Payment), 3.10 (Withholding tax) 5.2 (Records), and
Articles 6, 7, 8, 9.4 and 10, and Paragraphs 4.3 to 4.6 where Mayne Pharma
elects to continue with such litigation after execution and/or termination.

10.15 No Third Party Beneficiaries. Nothing in this Agreement shall be construed
as giving any person, firm, corporation or other entity, other than the parties
hereto and their successors and permitted assigns, any right, remedy or claim
under or in respect of this Agreement or any provision hereof, except as
expressly set out in this Agreement.

10.16 Headings. Article headings are for convenient reference and not a part of
this Agreement. All Exhibits are incorporated herein by this reference.

10.17 Counterparts. This Agreement may be executed in counterparts (including
electronic counterparts), each of which shall be deemed an original and all of
which when taken together shall be deemed but one instrument. Delivery of an
executed signature page of this agreement by facsimile transmission or
electronic transmission shall be as effective as delivery of a manually executed
counterpart hereof.

10.18 Costs. Each party must bear its own costs of preparing and executing this
Agreement.

 

Page 19



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

[Signature page follows]

 

Page 20



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

IN WITNESS WHEREOF, Mayne Pharma and HPPI have duly executed this Amended and
Restated Sublicense Agreement as of the date first written above.

 

MAYNE PHARMA INTERNATIONAL PTY LTD /s/ Nick Freeman Scott Richards Director
December 17, 2018 (Date)

 

HEDGEPATH PHARMACEUTICALS, INC. /s/ Nicholas J. Virca Nicholas J. Virca

President and CEO

December 17, 2018 (Date)

 

Page 21



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

EXHIBIT A

License fee: ***.

Minimum annual royalty: *** per year, commencing in accordance with
Paragraph 3.2.

Royalty: *** of NET SALES of an itraconazole LICENSED PRODUCT in the LICENSED
FIELD and NET SERVICE REVENUES in the LICENSED FIELD in the TERRITORY where a
patent comprised in the PATENT RIGHTS is and remains registered at the time the
relevant sales revenues and fees are billed.

Where an itraconazole LICENSED PRODUCT has exclusivity in the LICENSED FIELD in
the TERRITORY due solely to the PATENT RIGHTS, a further royalty supplement of
*** of NET SALES and NET SERVICE REVENUES in the TERRITORY except that where
Accelas, itself or through any third party, imports, promotes, distributes or
sells any product substantially the same as, or similar to, or substitutable
for, the LICENSED PRODUCT or providers services substantially the same as, or
similar to, the LICENSED SERVICES, in each case in the LICENSED FIELD in the
TERRITORY, in which case no royalty supplement applies. .

Milestone Payments: HPPI shall pay to Mayne Pharma the milestone payments set
forth below, in each case payable only provided that any claim in the HEDGEHOG
PATENT in the TERRITORY directed to administering orally itraconazole remains
valid at the time payment falls due:

***

 

Page 22



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

EXHIBIT B

Royalty Report

***

 

Page 23



--------------------------------------------------------------------------------

Confidential Treatment Requested by HedgePath Pharmaceuticals, Inc.,

IRS Employer Identification No. 30-0793665

 

EXHIBIT C

Accelas Sublicense

 

Page 24